DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1, 10 and 18, as persuasively argued by Applicant on page 11 of the Remarks, filed on 7/6/2022.

Regarding claim 1 “A method for monitoring a directory environment of a computer network to detect vulnerabilities, the method comprising: 
at a first computer on the computer network changing a configuration of the directory environment; 
with a replication service, replicating the change at a second computer on the computer network; 
extracting information relating to the change from a single replication service, the single replication service comprising the replication service;
 detecting a vulnerability in the directory environment from the extracted information; and 
repeating the steps of:
 changing the configuration, 
replicating the change with the replication service, 
extracting the information relating to the change from the replication service, and 
detecting the vulnerability in the directory environment from the extracted information, until the vulnerability is eliminated.”

Regarding claim 10 “A system for monitoring a directory environment of a computer network to detect vulnerabilities, the system comprising: 
one or more processors; and 
one or more computer-readable memories storing computer program code, the one or more processors being configured to execute the computer program code to cause the one or more processors at least to: 
send instructions to one or more computers on the computer network to extract and return from a replication service information relating to a change of a configuration of the directory environment, 
detect a vulnerability in the directory environment from extracted information from a single replication service, the single replication service comprising the replication service, 
repeat the steps of: 
changing the configuration, 
replicating the change with the replication service, 
extracting the information relating to the change from the replication service, and 
detecting the vulnerability in the directory environment from the extracted information, until the vulnerability is eliminated.”

Regarding claim 18 “A system for extracting and returning information from a replication service, the system comprising: 
one or more processors; and 
one or more computer-readable memories storing computer program code, the one or more processors being configured to execute the computer program code to cause the one or more processors at least to: 
extract from the replication service information relating to a change of a configuration of a directory environment, 
detect a vulnerability in the directory environment from extracted information from a single replication service, the single replication service comprising the replication service,
repeat the steps of: 
changing the configuration, 
replicating the change with the replication service, 
extracting the information relating to the change from the replication service, and 
detecting the vulnerability in the directory environment from the extracted information, until the vulnerability is eliminated.”

Prior art fails to disclose performing a loop of repeating steps in detecting a vulnerability in a directory environment.

Cruz Mota et al. (US 2016/0028751) disclose a method includes procedure for dynamically evaluating deployed attack detectors.  The procedure is implemented by controllers/servers.  The procedure starts with a device sends attacks classifiers, label dependencies, and a validation set of data to one or more nodes in a network.  The device receives classification results from a node , the device decides whether the classification results satisfy performance metrics e.g. the device determines a percentage of times the node was able to correctly label data in a validation data set.  If a percentage is below a threshold amount, the device repeats the above mentioned steps any number of times to ensure that the attack detection mechanism deployed to the network satisfies the desired performance.

Cruz Mota discloses a device performs tasks to evaluate deployed attack detectors and repeats the tasks to ensure that the deployed attack detectors satisfy a desired performance.  Cruz Mota, however, fails to disclose the above cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     
/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459